Citation Nr: 0815280	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO. 03-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for sinusitis.

2. Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to September 
1983.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for allergic 
rhinitis and assigned a 10 percent rating, effective October 
11, 2001, and continued the veteran's noncompensable (0 
percent) rating for sinusitis.

In February 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

During the February 2008 Board hearing and in March 2008, the 
veteran submitted to the Board additional evidence for 
consideration in connection with the claims on appeal, along 
with a waiver of RO jurisdiction of such evidence. The Board 
accepts this evidence for inclusion in the record on appeal. 
See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1. Sinusitis has manifested with approximately two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, and recurrent symptoms include 
headaches and drainage.

2. Allergic rhinitis is shown to be productive of a 
disability manifested by obstruction of the nasal passages, 
but with no polyps.





CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for sinusitis have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6513 (2007).

2. The criteria for an initial rating in excess of 10 percent 
for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.97, Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in February 2003 after the original 
adjudication of the claims. This letter effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim for an increased rating; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence he was expected to provide. While 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims, the 
claims file reflects that the veteran has submitted private 
medical records in support of his claims.  Given that fact, 
as well as the RO's instructions to him, the Board finds that 
the veteran has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claims. 
Accordingly, on these facts, the RO's omission is harmless. 
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error). A March 2007 RO letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Although the veteran received VCAA notice after the original 
adjudication of his claims, he is not shown to be prejudiced 
by the timing of VCAA-compliant notice, as the RO 
readjudicated his claim in a May 2007 supplemental statement 
of the case (SSOC). See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or SSOC, is sufficient to 
cure a timing defect).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice under the law 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

The February 2003 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores. However, such 
procedural defect does not constitute prejudicial error in 
this case because (1) given the procedural history of the 
appeal with its attendant notice, a reasonable person would 
have been expected to be aware of what evidence would have 
substantiated the claim, and (2) the record suggests actual 
knowledge on the part of the veteran of what was needed to 
substantiate the claim. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The record includes statements from the veteran noted in the 
October 2005 VA examination report, the May 2007 VA 
examination report, and during the February 2008 Board 
hearing, in which a description was made as to the effect of 
the service-connected disability on his employment and daily 
life. These statements indicate an awareness on the part of 
the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation. Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim." Vazquez-Flores, 22 Vet. App. 
at 48; see Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007). In addition, the March 2007 letter informed the 
veteran that a disability rating would be based in part on 
the impact of the veteran's condition and his symptoms on 
employment. Further, the letter stated that evidence that 
would be used to establish a disability rating included VA 
treatment records, Social Security determinations, statements 
from employers regarding job performance and lost time, and 
lay statements from others that have witnessed his condition. 
Hence, the showing of actual knowledge and notification to 
the veteran satisfies the first and fourth requirements of 
Vazquez-Flores.

The veteran was accordingly made well aware of the 
requirements for an increased rating pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second and third notification requirement of 
Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file. Additionally, the veteran presented 
testimony at a Board hearing in support of his claim and the 
hearing transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Regarding the claim for an initial higher rating for allergic 
rhinitis, as the claim is for entitlement to a higher initial 
rating assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Sinusitis

The veteran contends that his sinusitis is more severe than 
the current rating reflects. Giving the veteran the benefit 
of the doubt, and considering the evidence of the record and 
the applicable law, the Board is of the opinion that the 
severity of the sinusitis, as applied to the applicable 
rating provisions, meets the criteria for a rating of 10 
percent. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6513. A noncompensable rating is warranted when sinusitis is 
detected by X-ray only. A 10 percent rating is warranted when 
there are one or two incapacitating episodes of sinusitis per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. A 30 percent rating 
is warranted for three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non- 
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting. 
(Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.) 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.

An October 2001 non-VA medical record from C.W., M.D. shows 
that the veteran reported having a migraine headache over the 
eyes. He stated that his symptoms were constant. His symptoms 
were worse in the evening when he was at home or outdoors. 
Examination revealed that the mucosa was edematous and 
bluish. The frontal sinuses on the left and right were dark 
and the maxillary on the right and left were also dark. There 
was moderate infraorbital swelling and discoloration. The 
pharynx was clear except for a thick mucoid discharge on the 
posterior pharyngeal wall. The pertinent diagnoses were 
congestion headache and migraine headache.

On December 2001 VA examination, the veteran reported that he 
had intermittent headaches, but they were a very nonspecific 
type. He stated that the headaches occurred anywhere in the 
head and were sometimes at the top of his head and sometimes 
in the frontal area. He continued to complain of sinus 
symptoms with chronic nasal congestion and discharge. 
Physical examination of the nose revealed some congestion. 
The diagnoses included sinusitis, for which the veteran had 
continued symptoms. The examiner stated that it was likely 
that the veteran's complaint of headaches was secondary to 
his sinusitis and allergic rhinitis. X-rays of the sinuses 
revealed that the paranasal sinuses appeared normally 
aerated.

Non-VA medical records from J.W., M.D., dated from August 
2002 to August 2004, show that the veteran had sinus blockage 
and nasal stuffiness. Specifically, a November 2002 record 
shows that the veteran had secretions that were clear.

An April 2003 non-VA medical record from T.C., M.D. shows 
that the veteran complained of congestion and drainage. 
Examination revealed that the submandibular gland was pretty 
full. An April 2003 follow-up record revealed that the 
veteran had thickening throughout all sinuses based on review 
of a computed tomography scan.

A May 2003 non-VA medical record from T.C., M.D. shows that 
the physician suggested the veteran use a nasal steroid spray 
daily.  If he had intermittent infection, he could be treated 
with antibiotics, but if he had persistent symptoms, they 
would consider surgery.

On October 2005 VA examination, the veteran reported that he 
had a long history of chronic and recurrent headaches. He 
also reported that he had pain on the top of his head, pain 
in the back of his neck, and pain on the side of his head. He 
indicated that these areas were hypersensitive to touch. He 
also stated that he was treated for sinus infections on the 
average of one to two times per year. During those periods, 
he stayed at home and because he was retired, he did not need 
to miss work due to his sinus infections. He would take Advil 
for his headaches. Physical examination revealed that the 
nose was markedly enlarged in the middle and inferior 
turbinates. There was no mucopus present in the nose or 
nasopharynx. Computed tomography of the sinuses revealed 
minimal mucosal thickening of the maxillary sinuses with 
occlusion of the right ostiomeatal unit.

A February 2006 non-VA medical record from A.B., M.D. shows 
that the veteran complained of nasal congestion and trouble 
breathing at night. He also complained of headaches for three 
days. The diagnosis was sinusitis, for which antibiotics were 
prescribed.

A December 2006 magnetic resonance imaging (MRI) of the brain 
revealed that the veteran's ethmoid sinus disease had 
worsened.

A January 2007 non-VA medical record from T.C., M.D. shows 
that the veteran continued to have some headaches and 
fullness in the right ear. He also had congestion. The 
pertinent diagnosis was turbinate hypertrophy with some 
chronic sinusitis; ethmoid area mainly.

A subsequent January 2007 non-VA medical record from T.C., 
M.D. shows that the veteran complained of having a lot of 
drainage. The pertinent diagnosis was chronic sinusitis.

A February 2007 non-VA medical record from T.C., M.D. shows 
that the veteran was still congested. Examination of the nose 
revealed swollen, inferior turbinates. Endoscopic examination 
revealed some mucoid drainage but no purulent discharge.

A March 2007 non-VA medical record from T.C., M.D. shows that 
the veteran had some mucosal thickening in the maxillary 
sinus and some thickening of the ethmoids. Computed 
tomography (CT) of the paranasal sinuses revealed a minimal 
chronic element of maxillary and ethmoid sinusitis.

On May 2007 VA examination, the veteran reported that he had 
a long history of chronic and recurrent headaches. He 
indicated that he averaged about two sinus infections 
requiring antibiotics per year and had his last course of 
antibiotic therapy for a sinus infection about two months 
ago. Examination revealed markedly swollen inferior 
turbinates with chronic inflammatory changes involving both 
turbinates. There was no mucopus noted in the nose or 
nasopharynx. There was no nasal crusting present.

A July 2007 non-VA medical record from B.T., M.D. shows that 
the veteran complained of nasal congestion. Examination 
revealed swelling of the inferior turbinates. The pertinent 
diagnosis was chronic sinusitis.

During his February 2008 Board hearing, the veteran stated 
that he had nose discharge and discharge from his eyes, and 
it was very difficult for him to breathe. He also stated that 
he had constant headaches. He used antibiotics at least two 
or three times a month for his sinusitis and other 
nonservice-connected issues. His headaches sometimes caused 
him to lie down and stay in bed until the pain went away. 
This occurred approximately four or five times a month. He 
also testified that he had crusting of the mucus in his nose. 

Based on the evidence above, the veteran is shown to have 
headaches and drainage due to his sinusitis. The record 
indicates that the veteran's headaches are recurrent and are 
due to his sinusitis. Further, the veteran has reported that 
he requires treatment for sinus infections approximately two 
times per year, which require him to stay at home and use 
antibiotics. The non-VA medical records seem to support the 
veteran's assertions, as the veteran is shown to have been 
prescribed a nasal steroid spray, was prescribed antibiotics 
in February 2006, has been shown to complain of recurrent 
headaches, and has sought treatment for his sinusitis from 
his private physician on a consistent basis. Therefore, the 
veteran's sinusitis more approximates the criteria for a 10 
percent rating, as he is shown to have approximately two 
incapacitating episodes per year of sinusitis requiring 
antibiotic treatment and he is shown to have three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches. 38 C.F.R. § 4.97, Diagnostic Code 
6513.

A rating in excess of 10 percent is not warranted, as the 
veteran is not shown to have three or more incapacitating 
episodes per year of sinusitis or more than six non-
incapacitating episodes per year of sinusitis. 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.


Allergic Rhinitis

The veteran contends that his allergic rhinitis is more 
severe than the current evaluation reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's symptoms of allergic rhinitis, as applied to the 
applicable rating provisions, do not warrant an initial 
rating in excess of 10 percent. Because the preponderance of 
the evidence is against the claim, the appeal will be denied.

The veteran's allergic rhinitis is currently rated pursuant 
to Diagnostic Code 6522. Under 38 C.F.R. § 4.97, Diagnostic 
Code 6522, a 30 percent rating is warranted for allergic or 
vasomotor rhinitis with polyps. This is the maximum 
evaluation provided under this diagnostic code. Higher 
evaluations are allowed for bacterial rhinitis and 
glaucomatous rhinitis.  

The evidence of record was reviewed. An October 2001 non-VA 
medical record from C.W., M.D. shows that on physical 
examination, polyps were not visible.

A December 2002 non-VA medical record from T.C., M.D. shows 
that the veteran had some polypoid changes on the left, but 
they appeared to be benign.

On October 2005 VA examination, the examiner noted that the 
veteran had a significant problem with chronic allergic 
rhinitis. He stated that the veteran's current social and 
daily activity functioning would be somewhat adversely 
affected by his current problem with chronic nasal 
obstruction mostly due to allergic rhinitis.

A February 2007 non-VA medical record from T.C., M.D. shows 
that the veteran had a small polyp in the middle meatus that 
was overlying the maxillary ostium.

On May 2007 VA examination, objective examination revealed no 
nasal polyps on anterior rhinoscopy. There were also no nasal 
polyps noted with posterior rhinoscopy as well which included 
evaluation with a rigid fiberoptic unit. The examiner also 
noted that Dr. T.C. had noted a polyp on previous examination 
(February 2007); however, on current examination, no polyps 
were noted.

During his February 2008 Board hearing, the veteran testified 
that his allergic rhinitis caused him to have breathing 
difficulties. In addition, his nose was swollen at all times. 
His physician has recommended surgery to correct the problem. 
Regarding the May 2007 VA examination, the veteran testified 
that the physician did not examine him as thoroughly as his 
private doctor had. He stated that the private doctor reduced 
the swelling in his nose to be able to determine whether the 
veteran had any polyps.

The preponderance of the evidence is against the claim, as 
the veteran is not shown to have polyps, which is required 
for a rating in excess of 10 percent for allergic rhinitis. 
38 C.F.R. § 4.97, Diagnostic Code 6522. Although the December 
2002 record from Dr. T.C. shows that the veteran had some 
polypoid changes, polyps were not diagnosed. In addition, a 
small polyp was shown on February 2007 examination from Dr. 
T.C. However, subsequent VA examination, three months later, 
revealed that there were no polyps present. Therefore, the 
evidence shows that the veteran does not currently have 
polyps and the preponderance of the evidence does not show 
that the veteran had polyps since the effective date of the 
grant of service connection to warrant a staged rating 
pursuant to Fenderson, as there was only one polyp shown on 
February 2007 exam with no indication that the polyp was 
related to the veteran's service-connected allergic rhinitis.

Although the veteran asserted during his March 2008 Board 
hearing that his May 2007 VA examination was inadequate, the 
reported findings in the examination report are sufficiently 
detailed with recorded history, clinical findings, and 
adequate testing, to include anterior and posterior 
rhinoscopy and evaluation with a rigid fiberoptic unit.. 
Additionally, it is not shown that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the veteran's 
allergic rhinitis. As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.

For all the foregoing reasons, the claim for an initial 
rating in excess of 10 percent for allergic rhinitis must be 
denied. In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating of 10 percent for sinusitis is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.

An initial rating in excess of 10 percent for allergic 
rhinitis is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


